Continuation of REQUEST FOR RECONSIDERATION/OTHER 12. The request for reconsideration has been considered but does NOT place the application in condition for allowance because:

Claims 1-3 and 5-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for the reasons of record.

Applicant argues:

    PNG
    media_image1.png
    102
    632
    media_image1.png
    Greyscale

Applicant’s arguments have been considered, but have not been found persuasive. The amendment on claims 1, 3, and 6-7 overcame 112(b) rejections only, but do not address 112(a) rejections set forth previously. Thus, the rejection is maintained for the reasons of record.

Claim(s) 1, 3 and 5-13 is/are rejected under 35 U.S.C. 35 U.S.C. 103 as being as being unpatentable over Lo, in view of Tian, for the reasons of record.

Applicant argues:

    PNG
    media_image2.png
    325
    638
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    187
    634
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    300
    637
    media_image4.png
    Greyscale

Applicant’s arguments have been considered, but have not been found persuasive. 
As set forth in the previous Office Action of March 25, 2022, Lo teaches that when the immunoglobulin molecule is an intact antibody (comprising two heavy chains and two light chains), the SIRPα or SIRPα variants is connected to the N-terminus of the heavy chain, or the N-terminus of the light chain, and optionally, via a linker ([0038]). “Any of the immunoglobulin moieties disclosed herein may be linked to the CD47 binding agent at the N-terminus of the immunoglobulin moiety or at the C-terminus of the immunoglobulin moiety. In embodiments where the immunoglobulin moiety is an intact antibody or includes both a heavy chain (or a portion of a heavy chain) and a light chain (or a portion of a light chain) the CD47 binding agent is preferably attached to the C-terminus of the heavy chain; however, it is also contemplated that the CD47 binding agent may be attached to the C-terminus of the light chain, or to the N-terminus of the heavy chain, or to the N-terminus of the light chain” ([0151]). 
Lo teaches that the tumor antigen to which the immunoglobulin molecule or portion thereof binds is HER2 ([0041] and Example 5). 
Lo teaches anti-HER2 antibodies known in the art that could be useful in creating the fusion proteins, i.e. Trastuzumab, Pertuzumab ([0152]) and Example 5. Light chain of Trastuzumab has an amino acid sequence of SEQ ID NO: 8 and comprises the CDR regions as claimed
As set forth in the previous Office Action of March 25, 2022, Tian teach a fusion protein comprising an amino acid sequence of SEQ ID NO: 6, which comprises SEQ ID NO: 2 of instant application. 
Tian teaches that SIRPαD1 with mutation N89A (HY03M, SEQ ID NO: 6) has improved binding activity to CD47, see [0010]. In addition, HY03M have antitumor activity in vivo, see [0011] and [0112]. HY03M treated tumors by i) inhibiting binding of CD47 with SIRPα so that the inhibitory signals transmitted by SIRPα were blocked and macrophages were activated; and ii) binding Fc to FcγRs to activate macrophages, see [0114].
Tian teaches that the fusion protein can be used to treat various cancers, Crohn’s disease, allergic asthma and rheumatoid arthritis, see claims 16 and 17.
As set forth above, it would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to apply the teachings of Lo to make a fusion protein comprising an extracellular IG-like domain of a SIRPα, i.e. SIRPαD1, fused with the paratope of an anti-HER2 antibody, and use the SIRPα extracellular domain which is identical to the instant SEQ ID NO: 2, as taught by Tian. One of ordinary skilled in the art would have been motivated because the N89A mutation increases binding activity of SIRPαD1 and the fusion protein with SIRPαD1 of SEQ ID NO: 2 shows good anti-tumor activity in vivo. The motivation would have been to expand the application of the fusion protein and make a more potent fusion protein.
Thus, Applicant’s arguments are not found persuasive for the reasons set forth above and the rejection is maintained for the reasons of record.

Claims 1, 3, and 5-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, 7, 8, and 10-20 of copending Application No. 16/535, 075.

Claims 1, 3, and 5-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,973,878 B2 in view of in view of Lo, as evidenced by Hatherley.

Claims 1, 3, and 5-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/905,262, in view of Lo, as evidenced by Hatherley.

Claims 1, 3, and 5-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,800,821 B2, in view of Lo, as evidenced by Hatherley.

Claims 1, 3, and 5-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/412,445, in view of Lo, as evidenced by Hatherley.

Claims 1, 3, and 5-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-11, 14, 15, 18 and 19 of copending Application No. 16/489,360, in view of Lo, as evidenced by Hatherley.

Claims 1, 3, and 5-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/610,902, in view of Lo, as evidenced by Hatherley.

Applicant argues:

    PNG
    media_image5.png
    270
    636
    media_image5.png
    Greyscale

Applicants’ arguments have been considered, but have not been found persuasive because the claims of the instant application are still obvious in view of the patented claims and co-pending claims for the reasons of record, as set forth above and a terminal disclaimer has not been filed. MPEP 804 I-B states: “The “provisional” double patenting rejection should continue to be made by the examiner in each application as long as there are conflicting claims in more than one application unless that “provisional” double patenting rejection is the only rejection remaining in at least one of the applications.” Thus, the rejections are maintained for the reasons of record.

/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             

/PETER J REDDIG/Primary Examiner, Art Unit 1642